Citation Nr: 0319958	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for carpal cysts.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military duty from February 1989 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The record reflects that the veteran initially not only 
appealed the RO's denial of service connection for 
degenerative carpal cysts, but also appealed the RO's denial 
of service connection for mechanical back pain and left eye 
muscle weakness.  In December 2001, the veteran proffered 
testimony before the undersigned Veterans Law Judge.  During 
her testimony, the veteran withdrew her appeal on the issues 
involving the left eye and the back.  She did however ask 
that her appeal concerning the cysts continue.  A transcript 
of that hearing was produced and has been included in the 
claims folder for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  X-ray films show that the veteran now suffers from cysts 
of the carpal region of the upper appendages.

3.  A VA doctor has opined that these growths began while the 
veteran was on active duty.




CONCLUSION OF LAW

Carpal cysts were incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been diagnosed as suffering from carpal cysts 
of both appendages.  She maintains that these growths began 
while she was in the military and have continued to grow 
until they now cause her some discomfort.  She asks that 
service connection be granted for these growths and 
compensation assigned to her.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate her claim in the various rating decisions, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC).  The Board concludes that the discussions 
in these documents adequately informed the veteran of the 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran 
has submitted numerous statements in conjunction with her 
claim and she provided testimony before the Board in support 
of her claim.  Additionally, VA has obtained the veteran's VA 
medical records and it has attempted to obtain any 
private/government medical records that the VA has been given 
notice thereof.  Also, the veteran has been given numerous VA 
medical examinations to establish the nature and etiology of 
her claimed disability.  VA has not been given notice by the 
veteran of relevant available medical or other evidence that 
might be attained by the VA for the processing of this claim.

Additionally, during the course of the appeal, the veteran 
has had the opportunity to explain in detail her contentions.  
She did so through various written statements and testimony 
before the Board.  The veteran has not suggested or 
insinuated that other evidence was available to support the 
claim.  The veteran was also notified in March 2001 via a 
letter from the RO of the evidence she needed to supply and 
what the VA would do in order to complete the veteran's 
application for benefits.  Since all relevant evidence has 
been gathered and no evidence has been identified that either 
the veteran or VA could attempt to attain, there is no need 
for further development.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly required the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Where the veteran served continuously for 
ninety (90) or more days during a period of war, and if the 
disease or disorder is one that is listed at 38 C.F.R. §§ 
3.307, 3.309 (2002), and if it became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran's service medical records do not show treatment 
for cysts of the carpal region of either appendage.  A little 
over a year after she was released from service, and in 
conjunction with her claim for benefits, x-ray films of the 
hands and wrists were accomplished.  The x-ray films were 
accomplished in March 2000.  Those films showed small cysts 
in both carpal bones.

At the time of a video conference hearing in December 2001, 
the veteran testified that she did not seek treatment in 
service for symptoms related to her cysts because she did not 
know if the treatment would be beneficial.  She stated that 
her symptomatology included recurring numbness.  The veteran 
also pointed out that she was undergoing physical therapy, on 
a regular basis, for degenerative carpal cysts. 

In September 2002, the veteran underwent another examination 
of her upper appendages.  The doctor noted that there was 
radiographic evidence of carpal cysts and a possible ganglion 
cyst of the right wrist.  He further wrote that it was likely 
that the ganglion cyst was related to complaints voiced by 
the veteran in service.  With respect to the cysts in the 
carpal region, the doctor stated that they were not 
"clinically significant".  He did however imply that they 
had been growing since the veteran was in service.

An addendum to the September 2002 examination was provided in 
May 2003.  The examiner noted that the veteran's service 
medical records were silent for any history of ganglion cysts 
or carpal cysts of either wrist.  The doctor reported that he 
could not, with any sum certainty, state that the cysts were 
the result of the veteran's military service or an event or 
injury therein.  In other words, he stated that he would not 
speculate as to the origin(s) of the cysts.  However, he 
ended his addendum with the following:

	. . . presence of the carpal cysts . 
. . make it as least as likely as not the 
possibility that they were present at the 
time of the veteran's discharge in 
January 1999.  Typically, these cysts 
take quite a while to develop. . . . 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based 
upon the evidence of record, the Board finds that entitlement 
to service connection for carpal cysts is warranted.  The 
record reflects that the veteran now suffers from cysts of 
the carpal region of the upper appendages.  Competent and 
probative medical evidence tends to show that the cysts began 
while the veteran was in service.  The development of the 
cysts may have been due to injury or they may be due to 
another reason not specified.  Nevertheless, a VA doctor has 
opined that the current cysts are slow growing and that they 
more than likely began while the veteran was still on active 
duty.  That is, while the doctor has admitted that he cannot 
conclusively state, with 100 percent certainty, that they 
began while the veteran was still in service, he also has 
said that he cannot rule out the possibility that they did.  
When the evidence is in relative equipoise as to the merits 
of an issue, as it is in this case, the benefit of the doubt 
in resolving the issue is to be given to the appellant.  As 
such, the veteran's claim of entitlement to service 
connection for carpal cysts should be and is granted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for carpal cysts is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

